   Case 3:12-cr-00127-BAJ-EWD   Document 64   04/19/19 Page 1 of 3



UNITED STATES OF AMERICA           §
         vs                        §          Criminal No. 3:12-CR-127
                      ac
THOMAS LILLEY MILLS, Defendant ^

                                   §


               MOTION REQUESTING IMMEDIATE RELEASE

                           ILLEGAL DETENTION




  Now comes defendant, Thomas L. Mills7~a Federal Prisoner, pro-se


and hereby submits this MOTION REQUESTING IMMEDIATE RELEASE after

the State of Louisiana DISMISSED all Criminal charges against the

defendant after finding that there was no evidence that suggested

that a criminal act had taken place and the detention was unlawful.


  On or around October 22, 2018, Zachary City Police Department

detained the defendant for Criminal Trespassing and later released

him with a Citation for said Trespassing and provided him with a

date to appear before a Judge.


  On October 26, 2018, the defendant was taken into custody by the

U.S. Marshals Service by order of the defendant's Probation Officer

and was taken to the West Baton Rouge Detention Center pending a

Revocation Hearing.



  In early November 2018, the defendant was brought before a

Magistraite judge and was subsequently DENIED bond pending the

Revocation hearing, which was set for December 2018.




                                 Pg 1
    Case 3:12-cr-00127-BAJ-EWD     Document 64             04/19/19 Page 2 of 3


  In December 2018, the defendant was brought before the Chief

District Judge to conduct the Revocation Hearing. At that time

the U.S. Probation Department Supervising Officer submitted

their support for Revocation and at that time, the Hon. Revoked

the defendant's Supervised Release and sentenced him to 18 months

of incarceration in a federal correctional institution.



  On February 20, 2019, a hearing was held in the Zachary City

Courthouse on the Criminal Trespass charge and at that time the

Judge was forced to DISMISS the chrages of criminal conduct

based on evidence which suggested that the Traffic Stop and

Detention of Mr. Mills was improper and illegal, therefore the

citations were DISMISSED.



  Therefore, since the Zachary City Court Dismissed the Criminal

charges against the defendant based on a lack of evidence and

illegal detention, the Revocation Of Supervised Release was

improperly imposed, thus the defendant should be Released

Immedi.ately and his Supervised Release should be re-instated.



  WHEREFORE; the defendant prays that this court will GRANT this

REQUEST FOR IMMEDIATE RELEASE based on the facts stated herein

and conduct an Emergency Custody Hearing to determine if the

defendant should be released as requested. The defendant also

prays that the court will APPOINT COUNSEL to assist wifch this

matter.




Signed on this {5~ n day of /\pH \ , 2019. Respectfully,
<-^>06223-0950
       Thomas              L   Mills   V   /   '   •   -   .   -   .   -/•   "'   '•

      #06223-095 Thomas L Mills/ v
      * Fcc-Low Beaumont
      PO Box 26020; Dorm VA
      Beaumont, TX 77720-6020 pq 3
      United States
                      Case 3:12-cr-00127-BAJ-EWD                                                    Document 64                  04/19/19 Page 3 of 3
                                                                                                                                                                                                        ^^&
                                                                                                                                                                                         sw"S?-*ri£. ... ?,5% .,,^£Si^!:^.:l---'^r
                                                                                                                                                                                         •;.v ^'^''^- n"l''?yi?U^/iUIV[BnmfihutnT_i _?cu._ .1^.


^>06223-0950
                                                                                                               ;.^,^_^™,^n.^;.., -. ..^-.>,.(.^_^_^^,i, ^^' ._..^'Y"^liiii._'''***^\'''13"""w'~'_'.jtSfi^Hdlfliir''1'' ' "'

                                                                                                                ^^MXs^ •yx^asTON ^^•'^'^j^^l^'^'^w^
      Thomas L Mils V
      #06223-095
      * Fcc-Low Beaumont                                                                                                                                                  t
      PO Box 26020; Dorm VA
      Beaumont, TX 77720-6020
      United States

                                                  VL ^•%,^.
                                                                .^3:A
                                             isrsf'-'~^'»y^'•^ 'V. •'.'•'•'>.-.
                        6P^-?L S^' ^-                       '^^./',%
                        ""X? "^31r '.^ • •                                 ^
                                             ^s^
                                                                ^ '•ss 's'

                           ^ ^ (fe-v
                                                         w ^'



                                                                                  ^,^      15223-095 <^>
                                                                                                     Us Fed Dist Crt
                                                                                                     SfhCif-MidDistLA
                                                                                                      Clerk of Court
                                                                                                     ^77 Florida St; Ste 139
                                                                                                           .Rouge, LA 70801
                                                                                                     United States'


                                                                        i*'^>.tiC3I.—: "£. **~ A l'*iZ!£?*S"               shljlij¥pJJ!in^lhiiiiIhi!pili!Jil!flEiipiljmilHnli
